                 Case 6:19-cv-01064-JWB-KGG Document 16 Filed 06/20/19 Page 1 of 2



A0 440   (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                             for the
                                                        District of Kansas


                        BRUCE LEICHTY



                             Plaintiﬂﬁ)
                                  v.                                   Civil ActionNo.    Gila-wa010b4_5wB-Kéé      I




  BETHEL COLLEGE; MENNONITE CHURCH USA“,
  CITY OF NO. NEWTON, KS; HARVEY COUNTY;
   JOHN THIESSEN; LANCASTER MENNONITE
     HISTORICAL SOCIETY; JOEL NOFZIGER
                             Defendantﬁ)

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant'sname and address) Joel Nofziger
                                  c/o Lancaster Mennonite Historical Society
                                  2215 Millstream Rd.
                                  Lancaster, PA 17602-1499




            A lawsuit has been ﬁled against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
                                                                              the United States described in Fed. R. Civ.
are the United States or a United States agency, or an ofﬁcer or employee of
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a
                                                                                               motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                 BRUCE LEICHTY
                                 IN PRO PER
                                 220 W. GRAND AVENUE
                                 ESCONDIDO, CA 92025


            If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must ﬁle your answer or motion with the court.


                                                                             CLERK OF COURT


 Date:         3Z/gllﬁ                                                       __._    Si   ture of Clerk or Deputy Clerk
                   Case 6:19-cv-01064-JWB-KGG Document 16 Filed 06/20/19 Page 2 of 2



A0 440   (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action          N019; ‘6] ~C VLOIDQ LI’CTLU
                                                                         E3 "‘     K (9&2

                                                           PROOF OF SERVICE
                            (This section should not be ﬁled with the court unless required bv Fed. R. Civ. P. 4 (1))

            This summons for              (name   of mdzvzdual and title,    zfany)
                                                                                             z/
                                                                                       3729] M0
                                                                                      MCaSQ/i W
                                                                                                         1—        @376         3/0
                                                                                                                  441/0 N746 /7/$¢0[3154/         So Q [.6741
 was received by me on (date)                     {4 -——/‘
                                                             {vii                      .




                                                                                                                            /
            b/personally served the summons on the individual at (place) de/éecs'v‘ifac Mtg/”$144,345 ”45.715,/2/54/ 3906/? 747

            22/5 ext/seem M [aucareeeﬂ. we;                                                        on (date)      4;   /Z                ;   or

            Cl I       left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age
                                                                                            and discretion who resides there,

            on     (date)                                    ,   and mailed a copy to the individual’s last known address; or

            Cl     1   served the summons on           (name      of individual)                                                                    ,    who is

             designated by law to accept service of process on behalfof (name of organization)
                                                                          on (date)                                                      ;   or

             Cl I      returned the summons unexecuted because                                                                                             ;   or

             [:1   Other     (specify):




             My fees are         3%                          for travel and $                           for services, for a total of $            0‘00




                                                                                   W
             I   declare under penalty            of perjury that this information          is true.



 Date.        elf/Z72                                                                                          W-Bl/g/
                                                                                                       4 24/4/54:
                                                                                                                Server3 signature


                                                                                                              Printed name and title


                                                                                                     Are/Er
                                                                                           gf/ S/e/P/r—
                                                                                           @eﬂ)         M5027
                                                                                                                Server’s address


 Additional information regarding attempted service, etc:
